[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This case is a claim for breach of contract. The contract was for janitorial services to be performed on the defendant's office building known as Vernon Professional Building, 281 Hartford Turnpike, Vernon, CT.
The contract was to run from November 1, 1988 through September 30, 1990. The consideration was to be $1,600. per month.
The plaintiff claims and this Court agrees that he was wrongfully discharged effective October 13, 1989 and has not been paid since September 30, 1989.
This Court finds that plaintiff has made out a prima facie case. The defendant, nor any of its principals testified although they were available. The Court therefore finds no credible defense offered.
This Court does not find that the plaintiff is entitled under the statute to interest or attorney's fees. The Court does find plaintiff is entitled to $1,600 per month for thirteen (13) months less $50.00 per month for expenses. Further, this Court deducts ten percent (10%) for cleaning United Appraisal's Office. Judgment is entered for the plaintiff as follows:
Thirteen (13) months at $1,600 per month      $20,800.00 Less ten percent (10%) for United Appraisals Office                 $ 2,080.00
Sub-total                                     $18,720.00
Less costs                                    $   650.00
Grand Total                                   $18,070.00
HON. PHILIP DUNN Superior Court Judge CT Page 6638